NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 07/27/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 07/27/2022, claims 6, 7, and 16 were cancelled, and claims 1, 10, 11, and 18-20 were amended.  Claims 1-5, 8-15, and 17-21, as filed on 07/27/2022, are currently pending and considered below.

Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments filed 07/27/2022.  The nonstatutory double patenting rejections of claims 1-6 and 8-21 have been obviated in view of applicant’s amendments and arguments filed 07/27/2022, and were withdrawn.  The rejections of claims 1-5, 8-15, and 17-21 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 07/27/2022.
Claims 1-5, 8-15, and 17-21, as filed on 07/27/2022, are allowable.

REASONS FOR ALLOWANCE
An examiner’s statement of reasons for allowance is documented as the statement of reasons for the indication of allowable subject matter in the Non-Final Rejection, dated 04/27/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784